AO 245D (CASO Rev. 1/ 19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STA TES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                 V.
      RAMBO GUILLERMO SAVELLANO-DURAN (2)
                                                                        Case Number:        3:18-CR-04114-BTM

                                                                     Federal Defenders
                                                                     Defendant's Attorney
REGISTRATION NO.                  78286-298
•-
THE DEFENDANT:
IZI    admitted guilt to violation of allegation(s) No.     1

D
                                                            ------------- after denial of guilty.
       was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                                    Failure to report as directed




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     June 7. 2021
                                                                     Date of Imposition of Sentence       I

                                                                    4~~~d~J~
                                                                     HON.BAEI)SKO
                                                                     UNITED STATES DISTRICT JUDGE
-,
.    :.

     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

      DEFENDANT:                   RAMBO GUILLERMO SAVELLANO-DURAN (2)                                      Judgment - Page 2 of 2
      CASE NUMBER:                 3:18-CR-04114-BTM

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
           Four(4Jmonths                                                                ...,.-   ~                      ,     _


                                                                       ~ttdK
                                                                           ~
                                                                       UNITED STATES DISTRICT JUDGE




          •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
          •     The court makes the following recommendations to the Bureau of Prisons:




          •     The defendant is remanded to the custody of the United States Marshal.

          •     The defendant shall surrender to the United States Marshal for this district:
                •     at
                           --------- A.M.                              on
                •     as notified by the United States Marshal.

                The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          •     Prisons:
                •     on or before
                •     as notified by the United States Marshal.
                •     as notified by the Probation or Pretrial Services Office.

                                                                RETURN
          I have executed this judgment as follows:

                Defendant delivered on                                            to
                                         -------------                                 ---------------
          at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                             By                     DEPUTY UNITED STATES MARSHAL


                                                                                                           :18-CR-04114-BTM
